Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed in the U.S. on 8/26/2019.  Claims 1-20 are pending in the case. Claims 1, 12, and 19 are written in independent form.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "loosely matching" renders the claim indefinite because it is unclear what constitutes “loosely matching” of the corresponding content to a plurality of online user activity as opposed to any other form of matching. The specification merely reiterates the claim wording without providing further detail as to what constitutes “loosely matching”.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



For reasons addressed below, at least Claims 1, 12, and 19 should be rejected under 35 U.S.C. 101 as being directed to an abstract idea.

As per Claim 1,
STEP 1 (Yes):Independent Claim 1 is directed to a computing platform.
STEP 2A Prong One (Yes):Independent Claim 1 is directed to performing mental processes for retrieving a measure of online user activity trending in a specific area, matching the retrieved information with a corresponding content, and displaying the corresponding content.
Limitations include:
	retrieve a measure of online activity trending in the specific geographic area; (mental process),
	match the measure of online user activity with a corerpsonding content using a rules mapping table; (mental process) and
display the corresponding content; (mental process)
Step 2A Prong Two (No) and Step 2B (No):Independent Claim 1 recites the use of a digital display system comprising a display device and a controller, at least one processor, a communication interface communicatively coupled to the at 


As per Claim 12,
STEP 1 (Yes):Independent Claim 12 is directed to a method.
STEP 2A Prong One (Yes):Independent Claim 12 is directed to performing mental processes for retrieving a measure of online user activity trending in a specific area, matching the retrieved information with a corresponding content, and displaying the corresponding content.
Limitations include:
	retrieve a measure of online activity trending in the specific geographic area; (mental process),
	match the measure of online user activity with a corresponding content using a rules mapping table; (mental process) and
display the corresponding content; (mental process)
Step 2A Prong Two (No) and Step 2B (No):Independent Claim 12 recites the use of a computing platform comprising at least one processor, a communication interface, a memory, and a digital display system. Independent Claim 12 further reties pointing to a memory address in a display content storage unit, accessing display content stored at the memory address in the display content storage unit, and displaying the accessed display content. These limitations may constitute as merely using a computer as a tool to perform at least a portion of an abstract idea and thus does not recite additional elements that amount to significantly more than the judicial exception.

As per Claim 19,
STEP 1 (Yes):Independent Claim 19 is directed to a computing platform.
STEP 2A Prong One (Yes):Independent Claim 19 is directed to performing mental processes for retrieving a measure of online user activity trending in a specific area, matching the retrieved information with a corresponding content, and using the corresponding content to display graphics.
Limitations include:
	retrieve a measure of online activity trending in the specific geographic area; (mental process),
	match the measure of online user activity with a corerpsonding content using a rules mapping table; (mental process) and
display the corresponding content; (mental process)
Step 2A Prong Two (No) and Step 2B (No):Independent Claim 19 recites the use of a non-transitory computer-readable media storing instructions that are executed by a computing platform comprising at least one processor, a communication interface, a memory, and a digital display system. Independent Claim 19 further reties pointing to a memory address in a display content storage unit, accessing display content stored at the memory address in the display content storage unit, and displaying the accessed display content. These limitations may constitute as merely using a computer as a tool to perform at least a portion of an abstract idea and thus does not recite additional elements that amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Pre-Grant Publication No. 2018/0239500, hereinafter referred to as Allen), and further in view of Xia et al. (U.S. Pre-Grant Publication No. 2020/0310600, hereinafter referred to as Xia).

Regarding Claim 1
Allen teaches a computer platform, comprising:
a digital display system comprising a display device and a controller, wherein the digital display system is located in a specific geographic area;
Allen teaches “video display device for providing textual, audiovisual, and/or graphical output (Para. [0098]) where “memory 112 may have, store, and/or include an interface customization/generation module 112g” which “may store instructions and/or data that may cause or enable the dynamic interface customization and generation computing platform 110 to generate one or more customized user interfaces based on the predicted features of functions to access, enabled feature or functions, disabled features or functions, and the like” (Para. [0047]). Allen further teaches an example of the system being an Automated Teller Machine (ATM) that “a user may visit…every other Friday (e.g., payroll Fridays) at 5:30p.m. to make a withdrawal” (Para. [0023]) thereby teaching the digital display system being located in a specific geographic area.
at least one processor (Para. [0038]);
a communication interface communicatively coupled to the at least one processor (Para. [0038]); and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Para. [0038]):
retrieve a measure of online user activity trending;
Allen teaches retrieving a measure of a user’s online activity trending by retrieving data related to the user’s “previous internet history, internal system history, or the like” (Para. [0085]).
match, by the at least one processor, the measure of online user activity with a corresponding content using a rules mapping table stored in the memory;
Allen teaches one or more machine learning datasets may be generated based on data from various sources including historical data associated with previous user interaction or activity within a system, user activity in systems external to the entity implementing the system, frequency of particular activity taken, sequences of actions, and the like” (Para. [0005]) and using the machine learning engine 112d (Para. [0042]), the machine learning being used to analyze activity by a user and match the activity to a corresponding set of features and display layouts (Paras. [0067]-[0072]).
send, via the communication interface to the digital display system, a pointer to the corresponding content, wherein the pointer is to a memory address in the display content storage unit;
Allen teaches sending a pointer to corresponding features in memory to be enabled and display the customized user interface by teaching first generating the customized user interface with enabled features and then actually displaying the customized user interface based on the stored features (Paras. [0072]-[0074]).
cause the controller of the digital display system to retrieve a graphics display content stored at the memory address in the display content storage unit; and
Allen teaches “video display device for providing textual, audiovisual, and/or graphical output (Para. [0098]) where “memory 112 may have, store, and/or include an interface customization/generation module 112g” which “may store instructions and/or data that may cause or enable the dynamic interface customization and generation computing platform 110 to generate one or more customized user interfaces based on the predicted features of functions to access, enabled feature or functions, disabled features or functions, and the like” (Para. [0047]).
display, by the controller, on the display device, the graphics display content.
Allen teaches displaying the customized user interface based on the stored features (Paras. [0072]-[0074]).

Allen explicitly teaches all of the elements as recited above except:
retrieve a measure of online user activity trending in the specific geographic area;

However, in the related field of endeavor of dynamically generated displays, Xia teaches:
retrieve a measure of online user activity trending in the specific geographic area;
Xia teaches displaying a “dynamic information area…configured to display dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) thereby teaching retrieving a measure of online user activity trending that indicates popular news and/or popular products.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Xia and Allen at the time that the claimed invention was effectively filed, to have combined the recommendation of popular content in a dynamic information area, as taught by Xia, with the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Allen teaches the dynamically generated user interface “may include…additional content and/or links to websites that might also be of interest to the user” (Para. [0085]) and Xia teaches displaying “dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) and it would have been obvious to a person having ordinary skill in the art that displaying the types of recommended information for a user, as described in Xia, as part of the inclusion of additional content “that might also be of interest to the user”, as described in Allen, would create a more dynamic interface capable of providing a wider array additional content that might be of interest to the user.

Regarding Claim 2
Allen and Xia further teach:
wherein the measure of online user activity trending is retrieved from an online search analytics database.
Xia teaches displaying a “dynamic information area…configured to display dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) thereby teaching retrieving trending news and products form an online search analytics database related to news and/or products.

Regarding Claim 4
Allen and Xia further teaches:
wherein the match step further comprises loosely matching the corresponding content to a plurality of online user activity
Allen teaches one or more machine learning datasets may be generated based on data from various sources including historical data associated with previous user interaction or activity within a system, user activity in systems external to the entity implementing the system, frequency of particular activity taken, sequences of actions, and the like” (Para. [0005]) and using the machine learning engine 112d (Para. [0042]), the machine learning being used to analyze activity by a user and match the activity to a corresponding set of features and display layouts (Paras. [0067]-[0072]). Therefore Allen teaches a loose matching of the plurality of online user activity to the features and layout to be displayed.

Regarding Claim 5
Allen and Xia further teach:
wherein the plurality of online user activity comprises activity originating from a smarthome device operated in the specific geographic area.
Allen teaches collecting user activity which “may include particular websites visited, types of websites visited, time, date, or the like, of visits to particular sites, functions or features accessed from particular sites, geographic location when accessing one or more sites, and the like” (Para. [0033]) where user activity is collected from devices that “may, in some instances, be and/or include server computers, desktop computers, laptop computers, tablet computers, smart phones, or the like” (Para. [0035]) thereby teaching smart home devices in the form of at least tablet computers and smart phones.

Regarding Claim 7
Allen and Xia further teach:
wherein the plurality of online user activity comprises activity originating from a user’s smartphone operated in the specific geographic area.
Allen teaches “external data collection computer system 160 may be configured to monitor, collect, store and/or transmit data related to events, transactions, or the like, occurring at systems external to the entity” where “the data collected may include particular websites visited, types of websites visited, time, date, or the like, of visits to particular sites, functions or features accessed from particular sites, geographic location when accessing one or more sites, and the like” (Para. [0033]).  Allen further teaches that local and remote computing devices may be smart phones (Para. [0035]), thereby teaching activity originating from a user’s smartphone operated in the geographic area.

Regarding Claim 8
Allen and Xia further teach:
wherein the rules mapping table comprises a neural network.
Allen teaches using artificial neural network algorithms for machine learning engine to map the user activity data to a customized display of features (Para. [0042])

Regarding Claim 9
Allen and Xia further teach:
wherein the digital display system does not comprise a user’s smartphone, and the digital display system comprises a self-service automated teller machine.
Allen further teaches an example of the system being an Automated Teller Machine (ATM) that “a user may visit…every other Friday (e.g., payroll Fridays) at 5:30p.m. to make a withdrawal” (Para. [0023]) thereby teaching the digital display system as an automated teller machine and not a user’s smarthpone.

Regarding Claim 11
Allen and Xia further teach:
wherein the graphics display content comprises educational training materials stored in the display content storage unit at the memory address corresponding to the pointer.
Allen teaches “the machine learning datasets may be generated based on historical data (e.g., historical use data), training data (e.g., known patterns of selection, or the like), internal system data (e.g., historical use of internal systems, functions or features selected, patterns of selections, and the like), external system data (e.g., historical use of external systems or sites, patterns of sequences of selection, types of websites visited, and the like), and the like” (Para. [0067]) where Dynamic Interface Customization And Generation Computing Platform 110 comprises the processors and memory for machine learning datasets 112e, machine learning engine 112d, and historical information database 112c (Fig. 1B), thus teaching educational training materials stored in the system’s content storage unit

Regarding Claim 12
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 14
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 16
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 18
All of the limitations herein are similar to some or all of the limitations of Claim 11.

Regarding Claim 19
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Allen and Xia further teach:
one or more non-transitory computer-readable media (Allen – Para. [0095]) storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, a memory, and a digital display system, cause the computing platform to perform steps (Allen – Para. [0038]).

Regarding Claim 20
All of the limitations herein are similar to some or all of the limitations of Claim 9.


Claims 3, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Xia, and further in view of Warr et al. (U.S. Patent No. 10,575,123, hereinafter referred to as Warr).

Regarding Claim 3
Allen and Xia explicitly teaches all of the elements as recited above except:
wherein the measure of online user activity trending is provided by an entity operating a ride-sharing or auto-sharing smartphone application.
 
However, in the related field of endeavor of generating displays based on user information, Warr teaches:
wherein the measure of online user activity trending is provided by an entity operating a ride-sharing or auto-sharing smartphone application.
Warr teaches detecting one or more triggers to determine whether to cause a notification(s) to be presented to a user where “for instance, the application content can suggest items or entities that are popular with users of the network-based service in the area in which the user 197 is located” (Col. 13 Lines 15-42).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Warr, Xia, and Allen at the time that the claimed invention was effectively filed, to have combined the suggestion of popular items or entities in a geographic area, as taught by Warr, with the recommendation of popular content in a dynamic information area, as taught by Xia, and the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Warr teaches the contextual notification as being “interactive for the user to cause a request user interface to be presented that is aimed at streamlining the user experience in submitting service requests (e.g., by pre-selecting items for the user)” which “enables the user application to better utilize the limited display real estate…and enables the user to avoid scrolling through numerous menus” (Col. 6 Lines 51-61) and Allen teaches using a display system with limited display real estate, such as an ATM.

Regarding Claim 6
Allen, Xia, and Warr further teach:
wherein the plurality of online user activity comprises activity originating from an augmented reality headset operated in the specific geographic area.
Warr teaches a user computing device may be virtual reality (VR) or augmented reality (AR) headsets (Col. 6 Lines 40-48) thereby teaching, in combination with Allen and Xia, collecting user data from user devices including VR or AR headsets.

Regarding Claim 13
All of the limitations herein are similar to some or all of the limitations of Claims 2 and 3.

Regarding Claim 15
All of the limitations herein are similar to some or all of the limitations of Claim 6.


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Xia, and further in view of Mandyam et al. (U.S. Pre-Grant Publication No. 2012/0150645, hereinafter referred to as Mandyam).

Regarding Claim 10
Allen and Xia explicitly teaches all of the elements as recited above except:
wherein the rules mapping table comprises an entry identifying a trending search keyword corresponding to an event venue and the entry identifies a geographic area by zip code.
 
However, in the related field of endeavor of generating displays based on user information, Mandyam teaches:
wherein the rules mapping table comprises an entry identifying a trending search keyword corresponding to an event venue and the entry identifies a geographic area by zip code.
Mandyam teaches a real time user activity-driven targeted display advertising system that gathers online consumer information, analyzes the consumer information to determine consumer interest trends, and utilizing the consumer interest trend to define a target advertising market to display targeted display to the target advertising market (Abstract).  Mandyam further teaches identifying “a geographic location for the target market by…zip code” (Para. [0019]) and “the accessing activity defining consumer interest may also be analyzed by geographic area, specific venue, specific time, as noted above” (Para. [0030]) “to determine a consumer information seeking volume or trend, such as, a high number of users…or at least a number of users that is above ‘normal,’ however normal may be defined, for the given definable target market, e.g., geographically, in a definable area in and around the HP Arena in San Jose, have been looking for sushi restaurants, over some definable prior time period, e.g., since the Sharks game ended fifteen minutes ago” (Para. [0031]).
Therefore, Mandyam teaches identifying trending search keyword, such as sushi restaurants, corresponding to an event venue, HP Arena, which corresponds to a geographic area and zip code.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Mandyam, Xia and Allen at the time that the claimed invention was effectively filed, to have combined the analysis of real-time user activity, as taught by Mandyam, with the recommendation of popular content in a dynamic information area, as taught by Xia, and the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Mandyam teaches exploiting “the indication of consumer interest within the defined target advertising market” (Para. [0035]) in order to target users with displays reflecting real-time user activity and it would have been obvious to a person having ordinary skill in the art that providing more current additional content in the display taught by Allen would improve the likelihood that the content would be of interest to the user viewing the content in real time.

Regarding Claim 17
All of the limitations herein are similar to some or all of the limitations of Claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sacco et al. (U.S. Pre-Grant Publication No. 2015/0032754) teaches creating topic neighborhoods and a visualization for related topic neighborhoods in a networked system, and gathering neighborhood information using the identified topic as a search term to search from sources including information related to the topic.
Spivack et al. (U.S. Pre-Grant Publication No. 2014/0040281) teaches a system and method for discovering and ranking trending links about topics by receiving a plurality of messages from a social networking server, identifying a plurality of trending objects from the plurality of messages, generating at least one trending score for each trending object of the trending objects, and presenting a list of the trending objects based on the trending scores.
Flake et al. (U.S. Pre-Grant Publication No. 2015/0149430) teaches web searches toward influencing resultant content to increase relevancy, the resultant content influenced by reconfiguring a query and/or filtering results based on user location and/or context information (e.g., user characteristics/profile, prior interaction/usage, temporal, current events, and third party state/context…).
Aguera y Arcas et al. (U.S. Pre-Grant Publication No. 2012/0084247) teaches using state information about a user to affect the way in which an application or service behaves with respect to the user where inferences about the user are drawn based on user-specific and/or non-user-specific information, the non-user-specific information including bus schedules, movie schedules, maps, etc.
Muske (U.S. Patent No. 10,019,520) teaches a system and process for using artificial intelligence to provide context-relevant search engine results to a user by reversing the search process performed by typical search engines by having experts assess a topic prior to the search and then performing searches based on expert input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/29/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154